PER CURIAM:
Calvin McCrorey, Jr., appeals from the district court’s order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. McCrorey, No. 0:98-cr-01186-JFA-11 (D.S.C. Jan. 28, 2009) (noting that MeCrorey’s Sentencing Guidelines range remained unchanged after Amendment 706 *159to the Sentencing Guidelines because his statutory maximum sentence was below his guidelines sentencing range). See U.S. Sentencing Guidelines Manual § 5Gl.l(a) (2008) (noting that where statutorily authorized maximum sentence is less than the minimum of the applicable guidelines range, the maximum sentence shall be the guidelines range). We dispense with oral argument as the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.